DETAILED ACTION
	This action is in response to Applicant’s Amendment ("Response”) received on November 22, 2021 in response to the Office Action dated August 24, 2021. This action is made Final.
	Claims 1-14 and 16-20 are pending.
Claims 1, 9, and 19 are independent claims.
	Claims 1-14 and 16-20 are rejected.

Applicant’s Response
	In Applicant’s Response, Applicant amended claims 1-6, 9-14, and 16, cancelled claim 15, added claims 17-20, and submitted arguments against the prior art in the Office Action dated August 24, 2021.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 1, 4, 7-9, 12, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badger et al., US Patent Application Publication no. US 2011/0202876 (“Badger”), in view of Quirk et al., US Patent Application Publication no. US 2019/0130282 (“Quirk”), and further in view of Henton et al., US Patent Application Publication no. US 2016/0163312 (“Henton”).
Claim 1:
	Badger teaches or suggests a computer-implemented method for correction of a term, the method comprising:
	performing pre-processing on a sentence (see Fig. 7D, 7G; para. 0008 - receiving first input data, automatically learning user tendencies based on the first input data to generate input history data; para. 0010 - analyzing the second input data and at least a portion of the user-specific input history data; para; para. 0075 - text entry device analyzes the first input data to learn user tendencies and generates input history data based on the first input data.);
	storing a first adjacent word to an unknown word and a second adjacent word to the word (see para. 0075 – input history data includes a trigram, which comprises a word, a
word preceding the word in the first input data, and a word subsequent to the word in the first input data; para. 0136 - the candidate sources can be searched for two-word combinations (bi-grams) or three-word combinations (trigrams). whether the first or
second word is misspelled. a three word combination such as "best of breed" can be stored in a candidate source such that certain possible errors, for example input words "best or breed" can be designated incorrect.);
generating a plurality of candidate words for the unknown word (see para. 0075 – input history data includes a trigram, which comprises a word, a word preceding the word in the first input data, and a word subsequent to the word in the first input data; para. 0136 - the candidate sources can be searched for two-word combinations (bi-grams) or three-word combinations (trigrams). whether the first or second word is misspelled. a three word combination such as "best of breed" can be stored in a candidate source such that certain possible errors, for example input words "best or breed" can be designated incorrect.);
	forming a plurality of trigrams, each of the plurality of trigrams including, the first adjacent word to the unknown word, the second adjacent word to the unknown word and a respective one of the plurality of candidate words, and each of the first adjacent word, the unknown word, and the second adjacent word including a separated string of characters (see para. 0075 – input history data includes a trigram, which comprises a word, a word preceding the word in the first input data, and a word subsequent to the word in the first input data; para. 0136 - the candidate sources can be searched for two-word combinations (bi-grams) or three-word combinations (trigrams). a three word combination such as "best of breed" can be stored in a candidate source such that certain possible errors, for example input words "best or breed" can be designated incorrect.);
	searching a trigram table for each of the plurality of trigrams (see para. 0075 – input history data includes a trigram, which comprises a word, a word preceding the word in the first input data, and a word subsequent to the word in the first input data; para. 0136 - the candidate sources can be searched for two-word combinations (bi-grams) or three-word combinations (trigrams).); 
outputting the candidate word from the trigram in the trigram table (see para. 0084 - score generated for "yummy" will be higher based on the high frequency usage of this word. tracking word usage, subsequent auto-corrections and suggestions can be more accurate; para. 0115 - score is calculated for each potential auto-correction or suggestion candidate; para. 0116 - and IHDS Count is the number of times the word has been added to the IHDS; para. 0136 - one or more word probabilities are determined for the input word(s) over one or more likely candidate words. the candidate sources can be searched for two-word combinations (bi-grams) or three-word combinations (trigrams); para. 0148 - generate auto-corrections, suppress auto-corrections, determine suggestion candidates, or rank suggestion candidates.).
	Badger appears to fail to explicitly disclose genomic term; trigram with a highest count.
	Quirk teaches or suggests genomic term; that the word is an unknown word (see para. 0037 - entity" describes a particular person, place, object, concept, organization, condition, state, etc.; para. HUGO Gene Nomenclature Committee (HGNC) administers an ontology that defines the names used to refer to human genes. entity in this example corresponds to the gene itself. The ontology also identifies a set of other reference terms that have been used in the medical literature to refer to the same gene; para. 0041 - maps an entity mention associated with the above gene to the unique entity identifier associated with that term; para. 0083 - input item 402 can correspond to an input query that includes one or more entity mentions. For example, the input query can correspond to the string "ER-alpha," which is a reference term associated with a particular gene; para. 0116 - an input sentence under consideration includes an entity mention. to determine whether

Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Luong, to include genomic term; that the word is an unknown word for the purpose of efficiently forming and processing groups of words, as taught by Quirk (0119).
	Henton further teaches or suggests trigram with a highest count (see para. 0005 - frequency of occurrence of an n-gram with respect to a corpus. correct pronunciation of the heteronym can be based on at least one of the phonemic string and the frequency of occurrence of the n-gram; para. 0082 - determine at least one of a phonemic string corresponding to the heteronym as pronounced in the speech input, a frequency of occurrence of an n-gram with respect to a corpus, and a text string corresponding to the speech input; para. 0084 – the n-gram can be the word trigram. frequency of occurrence of then-gram can be in the form of raw counts. For example, a particular trigram can occur 25
times within the corpus. frequency of occurrence of that particular trigram within the corpus can be counts. In other cases, the frequency of occurrence can be a normalized value. For example, the frequency of occurrence can be in the form of a likelihood or probability (e.g., probability distribution); para. 0098 - the frequency of occurrence of the trigram "weather in Nice" (/nis/), it can be determined that the heteronym "Nice" in the speech input is most likely associated with the proper noun and the pronunciation /nis/.).
trigram with a highest count for the purpose of efficiently determining probabilities and likelihoods using trigrams and based on frequency of occurrence, as taught by Henton (0084 and 0098).
Claim(s) 9:
Claim(s) 9 correspond to Claim 1, and thus, Badger, Quirk, and Henton teach or suggest the limitations of claim(s) 9 as well.

Claim 4:
	Badger further teaches or suggests wherein the plurality of trigrams are formed in an order of the first adjacent word to the unknown word, at least one of the plurality of candidate words and the second adjacent word to the unknown (see para. 0075 - text entry device analyzes the first input data to learn user tendencies and generates input history data based on the first input data that represents learned user tendencies. In some embodiments, the input history data includes a trigram, which comprises a word, a word preceding the word in the first input data, and a word subsequent to the word in the first input data; para. 0136 - one or more word probabilities are determined for the input word(s) over one or more likely candidate words. the candidate sources can be searched for two-word combinations (bi-grams) or three-word combinations (trigrams). possible auto-corrections or suggestion candidates can be determined more readily, regardless of whether the first or second word is misspelled Similarly, a three word combination such as "best of breed" can be stored in a candidate source such that certain possible errors, for 
Claim(s) 12:
Claim(s) 12 correspond to Claim 4, and thus, Badger, Quirk, and Henton teach or suggest the limitations of claim(s) 12 as well.

Claim 7:
	Badger further teaches or suggests wherein the plurality of candidate words are generated within edit distances of 2 and 3 and compared with a dictionary (see Fig. 10A-10D; para. 0048 - candidates can be determined to be related to the selected word using a candidate generation module, which can use candidate sources including: a dictionary, a thesaurus, a common speller application programming interface (CSAPI), an input history data source (IHDS), or other methods, to determine suggestions; para. 0119 - lOA is an illustration of three tables 1000, 1004, and 1006 depicting examples of edit distance calculations. edit distance of three from the dictionary word. has an edit distance of two. has an edit distance of one. In some embodiments, the edit distance can alternatively be calculated based on the type of edit needed to change the typed word into the dictionary word; para. 0124 - example row in table 1040 illustrates an edit distance of one for the respective category; para. 0125 - insertion category is defined such that having one, two, or more additional characters places a candidate word in the insertion category.).

Claim 17:
the unknown word includes an error, and the candidate word, output from the trigram in the trigram table, identifies at least one word corresponding to the unknown word without the error (see para. 0075 - text entry device analyzes the first input data to learn user tendencies and generates input history data based on the first input data that represents learned user tendencies. In some embodiments, the input history data includes a trigram, which comprises a word, a word preceding the word in the first input data, and a word subsequent to the word in the first input data; para. 0120 - these word probabilities include both mis-typed  e.g. "momement") para. 0136 - one or more word probabilities are determined for the input word(s) over one or more likely candidate words. the candidate sources can be searched for two-word combinations (bi-grams) or three-word combinations (trigrams). possible auto-corrections or suggestion candidates can be determined more readily, regardless of whether the first or second word is misspelled Similarly, a three word combination such as "best of breed" can be stored in a candidate source such that certain possible errors, for example input words "best or breed" can be designated incorrect even though the word that is incorrect, "or," appears in the system dictionary.).
Henton further teaches or suggests trigram with a highest trigram count (see para. 0005 - frequency of occurrence of an n-gram with respect to a corpus. correct pronunciation of the heteronym can be based on at least one of the phonemic string and the frequency of occurrence of the n-gram; para. 0082 - determine at least one of a phonemic string corresponding to the heteronym as pronounced in the speech input, a frequency of occurrence of an n-gram with respect to a corpus, and a text string corresponding to the 
times within the corpus. frequency of occurrence of that particular trigram within the corpus can be 25 counts. In other cases, the frequency of occurrence can be a normalized value. For example, the frequency of occurrence can be in the form of a likelihood or probability (e.g., probability distribution); para. 0098 - the frequency of occurrence of the trigram "weather in Nice" (/nis/), it can be determined that the heteronym "Nice" in the speech input is most likely associated with the proper noun and the pronunciation /nis/.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Luong, to include trigram with a highest count; that the word with the highest unigram count for the purpose of efficiently determining probabilities and likelihoods using trigrams and based on frequency of occurrence, as taught by Henton (0084 and 0098).

Claim 18:
	Badger further teaches or suggests correcting the sentence in the source document that includes the unknown word, the first adjacent word, and the second adjacent word, wherein the correcting the sentence includes replacing the unknown word with the candidate word (see para. 0075 - text entry device analyzes the first input data to learn user tendencies and generates input history data based on the first input data that represents learned user tendencies. In some embodiments, the input history data includes a trigram, which comprises a word, a word preceding the word in the first input data, and a word subsequent to the word in the first input data; para. 0077 - candidates to replace the word  these word probabilities include both mis-typed e.g. "momement"); para. 0124 - the candidate word could be a possible replacement word for auto-correction or a potential suggestion candidate  para. 0136 - one or more word probabilities are determined for the input word(s) over one or more likely candidate words. the candidate sources can be searched for two-word combinations (bi-grams) or three-word combinations (trigrams). possible auto-corrections or suggestion candidates can be determined more readily, regardless of whether the first or second word is misspelled Similarly, a three word combination such as "best of breed" can be stored in a candidate source such that certain possible errors, for example input words "best or breed" can be designated incorrect even though the word that is incorrect, "or," appears in the system dictionary.).

Claim 19:
	Badger further teaches or suggests a computer-implemented method of analyzing information, the method comprising:
	identifying a term including an unknown word in a source document (see para. 0075 - text entry device analyzes the first input data to learn user tendencies and generates input history data based on the first input data that represents learned user tendencies. In some embodiments, the input history data includes a trigram, which comprises a word, a word preceding the word in the first input data, and a word subsequent to the word in the first input data; para. 0077 - candidates to replace the word designated as incorrect; para. 0096 - auto-correction is applied to the word by replacing it with another word designated as  these word probabilities include both mis-typed e.g. "momement"); para. 0124 - the candidate word could be a possible replacement word for auto-correction or a potential suggestion candidate.);
	generating a plurality of candidate words for the unknown word (see para. 0075 - text entry device analyzes the first input data to learn user tendencies and generates input history data based on the first input data that represents learned user tendencies. In some embodiments, the input history data includes a trigram, which comprises a word, a word preceding the word in the first input data, and a word subsequent to the word in the first input data; para. 0077 - candidates to replace the word designated as incorrect; para. 0096 - auto-correction is applied to the word by replacing it with another word designated as correct; para. 0120 - these word probabilities include both mis-typed e.g. "momement"); para. 0124 - the candidate word could be a possible replacement word for auto-correction or a potential suggestion candidate.);
	forming a plurality of Ngrams, wherein each of the plurality of Ngrams includes a respective one of the plurality of candidate words for the unknown word when N = 1 and includes at least a first word adjacent to a respective one of a plurality of candidates words when N > 1, each of at least the first word and the unknown word including a separated string of characters (see para. 0075 - text entry device analyzes the first input data to learn user tendencies and generates input history data based on the first input data that represents learned user tendencies. In some embodiments, the input history data includes a trigram, which comprises a word, a word preceding the word in the first input data, and a word subsequent to the word in the first input data; para. 0136 - one or more word probabilities 
other examples, the candidate sources can be searched for two-word combinations (bi-grams) or three-word combinations (trigrams). For example, the two-word combination "Happy Birthday" is stored in a candidate source as a bi-gram so that possible auto-corrections or suggestion candidates can be determined more readily, regardless of whether the first or second word is misspe1led. Similarly, a three word combination such as "best of breed" can be stored in a candidate source.);
	determining the candidate word of the Ngram based on a result of searching the at least one Ngram table (see para. 0084 - score generated for "yummy" will be higher based on the high frequency usage of this word. tracking word usage, subsequent auto-corrections and suggestions can be more accurate; para. 0115 - score is calculated for each potential auto-correction or suggestion candidate; para. 0116 - and IHDS Count is the number of times the word has been added to the IHDS; para. 0136 - one or more word probabilities are determined for the input word(s) over one or more likely candidate words. the candidate sources can be searched for two-word combinations (bi-grams) or three-word combinations (trigrams); para. 0148 - generate auto-corrections, suppress auto-corrections, determine suggestion candidates, or rank suggestion candidates.);
	correcting the term based on the candidate word of the Ngram (see para. 0077 - candidates to replace the word designated as incorrect; para. 0096 - auto-correction is applied to the word by replacing it with another word designated as correct; para. 0120 - these word probabilities include both mis-typed e.g. "momement"); para. 0124 - the candidate word could be a possible replacement word for auto-correction or a potential  possible auto-corrections or suggestion candidates can be determined more readily, regardless of whether the first or second word is misspelled Similarly, a three word combination such as "best of breed" can be stored in a candidate source such that certain possible errors, for example input words "best or breed" can be designated incorrect even though the word that is incorrect, "or," appears in the system dictionary.).
	Badger appears to fail to explicitly disclose genomic term; Ngram having a highest count; Ngram having a highest count.
	Quirk teaches or suggests genomic term; when N = 1, when N > 1, that the word is an unknown word (see para. 0037 - entity" describes a particular person, place, object, concept, organization, condition, state, etc.; para. HUGO Gene Nomenclature Committee (HGNC) administers an ontology that defines the names used to refer to human genes. entity in this example corresponds to the gene itself. The ontology also identifies a set of other reference terms that have been used in the medical literature to refer to the same gene; para. 0041 - maps an entity mention associated with the above gene to the unique entity identifier associated with that term; para. 0083 - input item 402 can correspond to an input query that includes one or more entity mentions. For example, the input query can correspond to the string "ER-alpha," which is a reference term associated with a particular gene; para. 0116 - an input sentence under consideration includes an entity mention. to determine whether "Era" refers to a gene or a disease. forms an input sequence 904 that includes n words preceding the entity mention, and n words following entity mention; 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Luong, to include genomic term; when N = 1, when N > 1, that the word is an unknown word for the purpose of efficiently forming and processing groups of words, as taught by Quirk (0119).
	Henton further teaches or suggests Ngram having a highest count; Ngram having a highest count (see para. 0005 - frequency of occurrence of an n-gram with respect to a corpus. correct pronunciation of the heteronym can be based on at least one of the phonemic string and the frequency of occurrence of the n-gram; para. 0082 - determine at least one of a phonemic string corresponding to the heteronym as pronounced in the speech input, a frequency of occurrence of an n-gram with respect to a corpus, and a text string corresponding to the speech input; para. 0084 – the n-gram can be the word trigram. frequency of occurrence of then-gram can be in the form of raw counts. For example, a particular trigram can occur times within the corpus. frequency of occurrence of that particular trigram within the corpus can be 25 counts. In other cases, the frequency of occurrence can be a normalized value. For example, the frequency of occurrence can be in the form of a likelihood or probability (e.g., probability distribution); para. 0098 - the frequency of occurrence of the trigram "weather in Nice" (/nis/), it can be determined that the heteronym "Nice" in the speech input is most likely associated with the proper noun and the pronunciation /nis/.).
Ngram having a highest count; Ngram having a highest count for the purpose of efficiently determining probabilities and likelihoods using trigrams and based on frequency of occurrence, as taught by Henton (0084 and 0098).

Claim 20:
	Badger further teaches or suggests the unknown word includes an error, and the candidate word of the Ngram identifies at least one word corresponding to the unknown word without the error (see para. 0077 - candidates to replace the word designated as incorrect; para. 0096 - auto-correction is applied to the word by replacing it with another word designated as correct; para. 0120 - these word probabilities include both mis-typed e.g. "momement"); para. 0124 - the candidate word could be a possible replacement word for auto-correction or a potential suggestion candidate; para. 0136 - one or more word probabilities are determined for the input word(s) over one or more likely candidate words. the candidate sources can be searched for two-word combinations (bi-grams) or three-word combinations (trigrams). possible auto-corrections or suggestion candidates can be determined more readily, regardless of whether the first or second word is misspelled Similarly, a three word combination such as "best of breed" can be stored in a candidate source such that certain possible errors, for example input words "best or breed" can be designated incorrect even though the word that is incorrect, "or," appears in the system dictionary.).
Ngram having the highest count (see para. 0005 - frequency of occurrence of an n-gram with respect to a corpus. correct pronunciation of the heteronym can be based on at least one of the phonemic string and the frequency of occurrence of the n-gram; para. 0082 - determine at least one of a phonemic string corresponding to the heteronym as pronounced in the speech input, a frequency of occurrence of an n-gram with respect to a corpus, and a text string corresponding to the speech input; para. 0084 – the n-gram can be the word trigram. frequency of occurrence of then-gram can be in the form of raw counts. For example, a particular trigram can occur times within the corpus. frequency of occurrence of that particular trigram within the corpus can be 25 counts. In other cases, the frequency of occurrence can be a normalized value. For example, the frequency of occurrence can be in the form of a likelihood or probability (e.g., probability distribution); para. 0098 - the frequency of occurrence of the trigram "weather in Nice" (/nis/), it can be determined that the heteronym "Nice" in the speech input is most likely associated with the proper noun and the pronunciation /nis/.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Luong, to include Ngram having the highest count for the purpose of efficiently determining probabilities and likelihoods using trigrams and based on frequency of occurrence, as taught by Henton (0084 and 0098).
	 
Claims 2, 3, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badger, in view of Quirk, in view of Henton, and further in view of George et al., US Patent Application Publication no. US 2016/0012020 (“George”).

	Badger appears to fail to explicitly disclose forming a plurality of bigrams with the first adjacent word and the second adjacent word to the unknown word and each of the plurality of candidate words; searching a bigram table for each of the plurality of bigrams; and outputting the candidate word from the bigram with a highest bigram count in the bigram table.
	George teaches or suggests forming a plurality of bigrams with the first adjacent word and the second adjacent word to the unknown word and each of the plurality of candidate words; searching a bigram table for each of the plurality of bigrams; and outputting the candidate word from the bigram with a highest bigram count in the bigram table (see para. 0005 - disambiguating named entities; para. 0129 – uncertain words are scored based on the probability along with their context (words or n-grams to the left and right) as computed using an n-gram language model (n>=2); para. 0144 - Then-gram model can give the probability of observing the candidate word in the corpus. The value of 'n' can be 2 or more. n-gram probability can be calculated by including the words or n-grams preceding and succeeding the candidate word along with the word itself. Candidate phrases that have lower probabilities can be less likely to be seen in the training corpus, and hence are more likely to be incorrect. scored list can be sorted in ascending order of the probability score. In certain embodiments, different scoring techniques like using a statistical parser to score candidate words can be used.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Luong, to include forming a plurality of bigrams with the first adjacent word and the second adjacent word to the unknown word and each of the plurality of candidate words; searching a bigram table for each of the plurality of bigrams; and outputting the candidate word from the bigram with a highest bigram count in the bigram table for the purpose of efficiently disambiguating by forming and processing groups of words, as taught by George (05, 0144).
Claim(s) 10:
Claim(s) 10 correspond to Claim 2, and thus, Badger, Quirk, Henton, and George teach or suggest the limitations of claim(s) 10 as well.

Claim 3:
	Badger further teaches or suggests forming a plurality of unigrams with each of the plurality of candidate words; searching a unigram table for each of the unigrams; and outputting the candidate word from the unigram in the unigram table (see Fig. 10E; para. 0136 - one or more word probabilities are determined for the input word(s) over one or more likely candidate words. In some examples, the candidate sources are only searched for single words (unigrams). so that possible auto-corrections or suggestion candidates can be determined more readily, regardless of whether the first or second word is misspelled; para. 0148 - generate auto-corrections, suppress auto-corrections, determine suggestion candidates, or rank suggestion candidates.).
	Henton further teaches or suggests with the highest unigram count (see para. 0005 - frequency of occurrence of an n-gram with respect to a corpus. correct pronunciation of the heteronym can be based on at least one of the phonemic string and the frequency of occurrence of the n-gram; para. 0082 - determine at least one of a phonemic string 
times within the corpus. frequency of occurrence of that particular trigram within the corpus can be 25 counts. In other cases, the frequency of occurrence can be a normalized value. For example, the frequency of occurrence can be in the form of a likelihood or probability (e.g., probability distribution); para. 0098 - the frequency of occurrence of the trigram "weather in Nice" (/nis/), it can be determined that the heteronym "Nice" in the speech input is most likely associated with the proper noun and the pronunciation /nis/.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Luong, to include trigram with a highest count; that the word with the highest unigram count for the purpose of efficiently determining probabilities and likelihoods using trigrams and based on frequency of occurrence, as taught by Henton (0084 and 0098).
Claim(s) 11:
Claim(s) 11 correspond to Claim 3, and thus, Badger, Quirk, Henton, and George teach or suggest the limitations of claim(s) 11 as well.

Claim 8:
	Quirk further teaches or suggests wherein the trigram table, the bigram table and the unigram table are formed from a database of plurality of trigrams, bigrams and unigrams extracted from text related to genomic data and wherein the table includes a count of the number of times each trigram, bigram, and unigram appears in the text related to genomic data (see para. 0040 - ontology that defines the names used to refer to human genes; para. 0043 - context of a medical-related environment; para. 0049 - stores an initial training example in a data store. can also store information regarding the textual context in which the entity mention occurs within the text corpus; para. 0117 - A word-trigram includes three consecutive words in the input sequence 904. But other implementations can generate vectors using word-based n-grams for any value of n; para. 0120 - a consideration of unique words in a window, without first forming letter trigram vectors. For example, the word-trigram vector may have a dimensionality equal to a total number of the most commonly occurring word-unigrams (single words), word bigrams (two-word combinations), and word-trigrams (three-word combinations) in a natural language, with each slot of that vector associated with a particular word combination. The first processing logic 906 can set a value m for each slot that identifies the number of times a word combination associated with that slot appears in the three-word window; 0139 – initial training example identifies: an entity mention, corresponding to a corpus term that matches an associated reference term in an ontology; an entity identifier associated with the entity mention which uniquely identifies a particular entity in the ontology; and a textual context in which the entity mention appears in the text corpus.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Badger, to include wherein the trigram table, the bigram table and the unigram table are formed from a database of plurality of trigrams, bigrams and unigrams extracted from text related to genomic data and wherein the table includes a count of the number of times each trigram, bigram, and unigram appears in the text related to genomic data for the purpose of efficiently forming and processing groups of words, as taught by Quirk (0119).
Claim(s) 16:
Claim(s) 16 correspond to Claim 8, and thus, Badger, Quirk, Henton, and George teach or suggest the limitations of claim(s) 16 as well.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badger, in view of Quirk, in view of Henton, and further in view of Evnine, US Patent Application Publication no. 2017/0147696 (“Evnine”). 
Claim 5:
	Badger further teaches or suggests wherein the plurality of trigrams are formed of at least one of the plurality of candidate words, the first adjacent word to the unknown word, and the second adjacent word to the unknown word  (see para. 0075 - text entry device analyzes the first input data to learn user tendencies and generates input history data based on the first input data that represents learned user tendencies. In some embodiments, the input history data includes a trigram, which comprises a word, a word preceding the word in the first input data, and a word subsequent to the word in the first input data; para. 0136 - one or more word probabilities are determined for the input word(s) over one or more likely candidate words. the candidate sources can be searched for two-word combinations (bi-grams) or three-word combinations (trigrams). possible auto-corrections or suggestion candidates can be determined more readily, regardless of whether the first or second word is misspelled Similarly, a three word combination such as "best of breed" can be stored in a candidate source such that certain possible errors, for 
	Badger appears to fail to disclose formed in an order of. 
Evnine teaches or suggests formed in an order of (see para. 0062 - n-grams of the post. In the same example, referencing FIG. 4, if the post included the media item 420, the social networking system may treat the post as including, for example, the n-grams "dog," "love," "heart," "cute," and "play." In the same example, in response to a search query for posts about cute dogs (e.g., "cute dogs," "posts with cute dogs," "posts with dogs that are cute") social-networking system 160 may access the post with the media item 420, rank it against other posts based on a content-ranking; para. 0063 - may concatenate the n-grams or keywords frequently used or otherwise associated with a media item (e.g., within the media-item index) in any suitable order to compose a sentence-representation.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Luong, to include formed in the order of for the purpose of efficiently forming and processing groups of words for further uses with content indexes, as taught by Evnine (0062, 0063).

Claim 6:
	Badger teaches or suggests wherein the plurality of trigrams are formed of the first adjacent word to the unknown word, the second adjacent word to the unknown word and at least one of the plurality of candidate words (see para. 0075 - text entry device analyzes the first input data to learn user tendencies and generates input history data based on the first  possible auto-corrections or suggestion candidates can be determined more readily, regardless of whether the first or second word is misspelled Similarly, a three word combination such as "best of breed" can be stored in a candidate source such that certain possible errors, for example input words "best or breed" can be designated incorrect even though the word that is incorrect, "or," appears in the system dictionary.).
	Badger appears to fail to disclose formed in an order of. 
Evnine teaches or suggests formed in an order of (see para. 0062 - n-grams of the post. In the same example, referencing FIG. 4, if the post included the media item 420, the social networking system may treat the post as including, for example, the n-grams "dog," "love," "heart," "cute," and "play." In the same example, in response to a search query for posts about cute dogs (e.g., "cute dogs," "posts with cute dogs," "posts with dogs that are cute") social-networking system 160 may access the post with the media item 420, rank it against other posts based on a content-ranking; para. 0063 - may concatenate the n-grams or keywords frequently used or otherwise associated with a media item (e.g., within the media-item index) in any suitable order to compose a sentence-representation.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in formed in the order of for the purpose of efficiently forming and processing groups of words for further uses with content indexes, as taught by Evnine (0062, 0063).

Claims 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badger, in view of Quirk, in view of Henton, in view of George, and further in view of Evnine. 
Claim 13:
	Badger further teaches or suggests wherein the plurality of bigrams are formed of at least one of the plurality of candidate words and the first adjacent word to the unknown word (see para. 0136 - the candidate sources can be searched for two-word combinations (bi-grams) or three-word combinations (trigrams). For example, the two-word combination "Happy Birthday" is stored in a candidate source as a bi-gram so that possible auto-corrections or suggestion candidates can be determined more readily, regardless of whether the first or second word is misspelled.).
	Badger appears to fail to disclose formed in an order of. 
Evnine teaches or suggests formed in an order of (see para. 0062 - n-grams of the post. In the same example, referencing FIG. 4, if the post included the media item 420, the social networking system may treat the post as including, for example, the n-grams "dog," "love," "heart," "cute," and "play." In the same example, in response to a search query for posts about cute dogs (e.g., "cute dogs," "posts with cute dogs," "posts with dogs that are cute") social-networking system 160 may access the post with the media item 420, rank it against other posts based on a content-ranking; para. 0063 - may concatenate the n-grams  frequently used or otherwise associated with a media item (e.g., within the media-item index) in any suitable order to compose a sentence-representation.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Luong, to include formed in the order of for the purpose of efficiently forming and processing groups of words for further uses with content indexes, as taught by Evnine (0062, 0063).

Claim 14:
	Badger further teaches or suggests wherein the plurality of bigrams are formed of the fist adjacent word to the unknown word and at least one of the plurality of candidate words (see para. 0136 - the candidate sources can be searched for two-word combinations (bi-grams) or three-word combinations (trigrams). For example, the two-word combination "Happy Birthday" is stored in a candidate source as a bi-gram so that possible auto-corrections or suggestion candidates can be determined more readily, regardless of whether the first or second word is misspelled.).
	Badger appears to fail to disclose formed in an order of. 
Evnine teaches or suggests formed in an order of (see para. 0062 - n-grams of the post. In the same example, referencing FIG. 4, if the post included the media item 420, the social networking system may treat the post as including, for example, the n-grams "dog," "love," "heart," "cute," and "play." In the same example, in response to a search query for posts about cute dogs (e.g., "cute dogs," "posts with cute dogs," "posts with dogs that are cute") social-networking system 160 may access the post with the media item 420, rank it  frequently used or otherwise associated with a media item (e.g., within the media-item index) in any suitable order to compose a sentence-representation.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Luong, to include formed in the order of for the purpose of efficiently forming and processing groups of words for further uses with content indexes, as taught by Evnine (0062, 0063).

Response to Arguments
Applicant’s further arguments have been considered but are not persuasive because the arguments do not correspond to the rationales as used in the current rejection.

	
	
	
	
	
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176